Citation Nr: 1745450	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  07-20 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for a total right knee replacement, status-post chondromalacia with synovitis, for the period from November 1, 2013. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel
INTRODUCTION

The Veteran served on active duty in the Army from October 1977 to September 1980 and from December 1980 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

During the pendency of this appeal, an October 2012 rating decision granted a temporary total disability evaluation from September 10, 2012 to October 31, 2013, pursuant to a total right knee replacement, and recharacterized the Veteran's disability as total right knee replacement, status-post right knee chondromalacia with synovitis; an increased, 30 percent disability evaluation was assigned for the right total knee replacement, effective November 1, 2013.  As the Veteran has not been granted the maximum benefit allowed, the claim for an increased disability rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified during an October 2010 Board videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the record.  However, the VLJ who conducted the hearing is not available to participate in a decision in this appeal.  The Veteran was informed of his right to a new hearing with a VLJ in a February 2015 letter.  The Veteran declined the opportunity for a new hearing.  As such, the Board will consider his claim based on the evidence of record.

This matter was previously before the Board in December 2010, May 2012, and June 2013, at which times the issue on appeal was remanded for additional development.  

In June 2015, in an unappealed decision, the Board denied entitlement to higher ratings for the right knee for the period prior to September 10, 2012, and again remanded the issue of entitlement to an increased rating for the right knee replacement for the period since September 10, 2012.  Thus, the period prior to September 10, 2012, is no longer before the Board.  In February 2017, the Board again remanded the total right knee replacement increased rating claim.

Parenthetically, although the current period on appeal before the Board dates from September 10, 2012, the Board notes that a higher rating is not available for the period from September 10, 2012, through October 31, 2013, during which a temporary total rating is assigned.  Indeed, the Veteran here does not dispute the temporary total rating, but rather is seeking a rating in excess of 30 percent for the period from November 1, 2013, and such is reflected on the title page of the decision.  

As a final preliminary matter, in June 2017, the Veteran's service representative submitted a waiver of AOJ consideration of additional or new evidence submitted in support of the Veteran's appeal.  38 C.F.R. § 20.1304. 


FINDING OF FACT

Since November 1, 2013, post-operative residuals of a total right knee replacement have been manifested by no more than intermediate degrees of residual weakness, pain, or limitation of motion, without evidence of ankylosis, extension limited to 30 degrees, or impairment of the tibia or fibula.


CONCLUSION OF LAW

For the period since November 1, 2013, the criteria for an evaluation in excess of 30 percent for post-operative residuals of a total right knee replacement have not been met.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5055 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a disability rating in excess of 30 percent for his service-connected post-operative residuals of a total right knee replacement for the period since November 1, 2013.  

As a preliminary matter, the Board finds that its February 2017 remand instructions have been complied with, in that the Veteran was afforded a new VA examination concerning his right knee disability that complies with 38 C.F.R. § 4.59, as laid out in Correia v. McDonald, 28 Vet. App. 158 (2016).  Ongoing VA treatment notes were also obtained.  Thus, the Board finds that no additional development is needed to provide the Veteran with an adequate examination or to achieve compliance with any other prior remand directive.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (VA must ensure adequate of VA examination or opinion if it undertakes to provide one);  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Turning to the merits of the claim, following a careful review of the record, the Board finds that a higher rating is not warranted.  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

By way of history, in an October 2012 rating decision, the RO granted the Veteran a temporary total disability rating, effective September 10, 2012, the date of the Veteran's right knee surgery, to continue for 12 months following prosthetic replacement of his right knee joint; a 30 percent rating was assigned effective November 1, 2013 under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Diagnostic Code 5055 provides the rating criteria for the prosthetic replacement of a knee joint.  Under this code, for one year following implantation, the knee joint warrants an evaluation of 100 percent.  38 C.F.R. § 4.71.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation is warranted. Id.  Where there are intermediate degrees of residual weakness, pain, or limitation of motion, Diagnostic Code 5055 instructs that they are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  The minimum evaluation for the residuals of the prosthetic replacement of a knee joint is 30 percent. 

The words "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. 

Under Diagnostic Code 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the knee with flexion between 10 degrees and 20 degrees.  A 50 percent rating is warranted for ankylosis of the knee with flexion between 20 degrees and 45 degrees.  A 60 percent rating is warranted for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Under Diagnostic Code 5261, limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  Limitation of extension to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Under Diagnostic Code 5262, impairment of the tibia and fibula with marked knee or ankle disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion, requiring a brace, warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

When evaluating a musculoskeletal disability, VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the evidence of record does not show ankylosis of the right knee, extension limited to 30 degrees, nonunion of the tibia or fibula, or chronic residuals of severe painful motion or weakness in the right knee to warrant a rating in excess of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Codes, 5055, 5256, 5261.  On the contrary, VA examinations in January 2016 and March 2017 showed full extension of the right knee, and the examiners expressly noted that there was no ankylosis.  Indeed, in addition to exhibiting full extension, right knee flexion during both examinations was limited to no more than 100 degrees, even considering complaints of pain or repetitive use.  In this regard, neither examination revealed additional limitation following repetitive use, and the Veteran did not complain of pain in January 2016.  Moreover, neither examiner found evidence of pain on weight bearing, and the pain noted during the March 2017 VA examination was not described as severe.

During the January 2016 and March 2017 examinations, the Veteran also exhibited full motor strength in the right knee, and there was no evidence of muscle atrophy.  Nor was there evidence of instability, subluxation, or dislocation.  The examiners further noted no evidence of complications on imaging, with well-seated femoral and tibial components.  Significantly, neither examiner found evidence of severe painful motion or weakness or otherwise noted severe chronic residuals.  Instead, the January 2016 VA examiner described the Veteran's right total knee replacement (TKA) residuals as "[m]inimal pain, reduced range of motion" and the March 2017 VA examiner expressly found the Veteran's residuals to be consistent with intermediate degrees of residual weakness, pain or limitation of motion.  The Board finds that the March 2017 VA examiner's assessment of the Veteran's residuals to be particularly probative as it was based on a comprehensive and detailed review of the Veteran's right knee history, as evidenced in the report.  Such findings are entirely consistent with the currently assigned 30 percent disability rating assigned pursuant to Diagnostic Code 5055. 

The Board further points out that even during VA examination in April 2013, while the Veteran was still in recovery phase from his right knee replacement, he exhibited full extension without pain, and flexion to 110 degrees with pain beginning at 100 degrees.  Furthermore, though motor strength was 4/5 in the right knee and medial-lateral stability testing was 2+ during recovery, there was no subluxation or instability in anterior or posterior drawer testing.  And, even with consideration of the positive findings during the stated recovery phase, the April 2013 examiner still found the Veteran's residuals to be consistent with intermediate degrees of residual weakness, pain, or limitation, and not more severe.

Ongoing VA treatment records also do not support entitlement to a rating in excess of 30 percent for the Veteran's right TKA residuals.  Initially, they do not show ankylosis or extension limited to even approaching 30 degrees.  On the contrary, extension was noted to be full or to 0 degrees in August 2014, September 2015, October 2015, April 2016, and September 2016, and flexion was limited to no worse than 110 degrees, but was generally to 120 degrees or full.  

Nor do VA treatment records during the relevant period show evidence of severe painful motion or weakness.  Though they do show periodic complaints of joint or knee pain, such as in November 2014, September 2015, March 2016, April 2016, September 2016, and February 2017, at no time was pain described as severe.   On the contrary, in November 2014, pain was rated as a 1 on a 1 to 10 scale, and in September 2015, it was described as "mild discomfort" and there was "mild tenderness" of the tibial plateau with pain on range of motion in the same area.  During the Veteran's most recent follow up for his right TKA in September 2016, he reported "scant discomfort."  At other times, when being seen for the right knee, the Veteran reported no current pain or none was found on examination.  For example, in August 2014, there were "no real complaints of pain around the knee" and in April 2016, the Veteran "has no pain on presentation today."  Similarly, in February 2017, during unrelated treatment, there was no tenderness on musculoskeletal examination.  Thus, the evidence does not support severe chronic residual painful motion.

Turning to weakness, there was some evidence of decreased motor strength in the right knee in July 2015, at which time right knee motor strength was 4+/5 in flexion but otherwise full, and there was a complaint of right leg weakness especially when going up stairs with a push-off from the calf.  However, there was normal muscle tone, and any weakness was not described as severe nor was it shown to be chronic.  In this regard, VA treatment notes during the relevant period are otherwise silent for findings or complaints of weakness, and otherwise show a denial of weakness, such as in February 2017, or show the right knee to be otherwise stable, such as was noted in August 2014 and September 2016.  The Board also considers it significant that, at the time of complaint in July 2015, an EMG was abnormal and the assessment was chronic right L5 radiculopathy.  Even attributing the July 2015 report of right leg weakness and finding of slightly decreased motor strength in right knee flexion to the right knee TKA, the evidence does not more nearly approximate severe chronic weakness to warrant a higher rating.  

In finding that a higher rating is not warranted, the Board has considered additional complaints by the Veteran as shown in the record.  In this regard, the Veteran has reported at times stiffness or tightness (August 2014 VA treatment), swelling (September 2015 VA treatment), and clicking (September 2016 VA treatment).  He further reported buckling, and constant pain and swelling in the right knee during the January 2016 VA examination.  However, despite the Veteran's combined right knee symptoms, the record shows that the Veteran has remained active and functioned well.

Indeed, while reporting stiffness and "tightness" around the knee in August 2014, the Veteran stated that it does not limit him in any activities.  During a November 2014 telehealth functional assessment, the Veteran reported that he was independent in all his activities of daily living, with the exception of requiring help cooking and preparing meals and cleaning the house.  However, even then, the Veteran reported back pain and thus, it is not clear that the two limitations reported were related to the knee.  

In any event, the Board further finds it probative that with limited exception, the Veteran was observed to walk without a limp or antalgic gait.  Such was noted in August 2014, July 2015, April 2016, and September 2016.  In January 2015, he was also noted to be gait/stairs independent.  Indeed, the record shows the Veteran to be quite physically active.  In September 2015, he reported frequent altercations at work, and in January 2016, he reported that he "wrestles" with kids at work, but had not had to "put anyone down" in a few weeks.  He was also described as "very active" and "fairly physically active" in April 2016, reporting that he does a lot of hiking and camping.  He also reported that, as a result of his duties as a juvenile corrections officer, he is involved in frequent altercations and ascends multiple flights of stairs.  In February 2017, he stated that he "[d]oes a lot of walking," Also significant is evidence that in April 2016, despite his right knee complaints, the Veteran was able to successfully complete a Bruce protocol cardiac stress test - which the record shows was performed with either a treadmill or a stationary bicycle - and that the test was stopped when the target heartrate was achieved.  Notably, no interference from the right knee was noted at that time.  Thus, despite his various symptoms and claims of functional impairment, the record shows that the Veteran has been able to remain physically active.

The record also shows that the Veteran's subjective reports during his VA examinations are not entirely consistent with the evidence of record.  For example, while he reported that he currently has constant pain and swelling during his January 2016 VA examination, the record is essentially devoid of complaints or findings of swelling with the exception of VA treatment in September 2015 and October 2015, at which time mild diffuse swelling and effusion were noted.  However, the Veteran elsewhere denied lower extremity swelling in April 2016 and December 2016, and there was no edema or swelling found on physical examination of the lower extremities in October 2014, January 2016, March 2016, April 2016, and December 2016.  He also denied lower extremity pain with walking during VA treatment in April 2016 and December 2016.

The Board has also considered the Veteran's complaints of functional impairment and flare-ups as reported during VA examinations.  In this regard, he described right knee flare-ups with burning, sharp, and/or stabbing sensations, during which "[i]t's uncomfortable to walk.  I sit down."  The March 2017 VA examiner opined that the Veteran would have an inability to perform prolonged standing due to his right knee disability, but found that an opinion on the Veteran's functional limitations during flares would be speculative.  The January 2016 VA examiner found mild functional limitations and similarly found that an opinion on functional impact with repeated use of the right knee over time would be speculative.  

The Board finds that the foregoing evidence supports mild to, at worst, moderate functional impairment caused by the Veteran's right knee disability and does not support entitlement to a higher rating, even during claimed flare ups.  While the VA examiners found that an opinion would be speculative, as the Veteran was not having a flare-up during either of his examinations, the Board notes that in September 2015 and October 2015, the Veteran was seen for what appears to be a flare up of his right knee symptoms, as he presented for VA treatment for a recent onset of worsening right knee pain and swelling.  However, even during that time, his symptoms were described or reported as only mild to moderate in nature.  

For example, in September 2015, the Veteran reported "mild discomfort" in the right knee for a few days that worsened after prolonged standing/walking the day before.  He also reported some swelling.  On examination, there was mild diffuse swelling, mild tenderness to the medial aspect of the tibial plateau, and pain with range of motion in the same area.  Nevertheless, range of motion was full and the Veteran ambulated with minimal difficulty.  X-rays at that time were stable in appearance.  In October 2015, he was seen again for continuing complaints, and reported that he had to be off of work for three days due to discomfort.  He was noted to walk with a modest right antalgic limp, and there was also small effusion and tenderness over tibial component in a circumferential fashion.  However, range of motion was still from 0 degrees of extension to 120 degrees of flexion.  Notably, the October 2015 VA provider found puzzling the onset of pain three years after a total knee replacement "which has basically been asymptomatic," and opined that the Veteran's symptoms were short-term and would resolve.

Thus, it would appear that even during flare ups, the Veteran's symptoms do not more nearly approximate severe painful motion or weakness to warrant a higher rating for residuals of a TKA, nor do they more nearly approximate 30 degrees of extension or ankylosis.  Furthermore, despite his subjective reports of constant pain and functional impairment, the Veteran has remained active and physical at work and in recreation.  Indeed, during his most recent VA follow-up specifically for his right knee TKA in September 2016, the Veteran's treating provider stated that he "is clearly doing very well."

In any event, to the extent that the Veteran asserts entitlement to higher disability rating than the 30 percent currently assigned, the Board concludes that the medical findings on objective examination are of greater probative value than the lay allegations regarding the severity of the Veteran's right knee disability. Additionally, as the Board has before it evidence which sufficiently describes the nature of the Veteran's right knee condition during periods of flare up, the Board finds that a remand for the purpose of scheduling the Veteran for an examination during a period of flare would serve no useful purpose.  

In sum, the medical evidence of record does not reflect chronic residuals consisting of severe painful motion or weakness during that time period.  The Veteran did not characterize his right knee pain as severe during his January 2016 or March 2017 VA examinations, and no examiner has found severe painful motion or weakness on physical examination.  There was also no evidence of ankylosis, extension limited to 30 degrees or more, or nonunion of the tibia or fibula such that a higher rating would be warranted by rating the Veteran's residual symptoms by analogy to Diagnostic Codes 5256, 5261, or 5262.  Accordingly, the Veteran is not entitled to a rating in excess of 30 percent under Diagnostic Code 5055.

As a final matter, the Board has considered whether a higher or separate ratings may be warranted on any other basis.  In this regard, precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004 (69 Fed. Reg. 59988 (2004)).

The Board has first considered whether a higher disability rating would result from assigning dual ratings under Diagnostic Codes 5261 (limitation of extension) and 5260 (limitation of flexion) during either time period, rather than assigning a single rating under Diagnostic Code 5055.  However, the evidence of record does not document compensable limitation of right knee extension or flexion at any point during the period on appeal, nor were additional limitation of flexion and extension documented after repetitive motion testing during VA examinations in January 2016 and March 2017.  Thus, a higher combined disability rating under those diagnostic codes would not be available for the relevant period.

Next, the Board has considered whether separate rating may be available for instability under Diagnostic Code 5257, for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  However, as discussed in detail above, though there was an isolated report of buckling during the January 2016 VA examination, the Veteran has not complained of instability and has routinely been found to have a stable right knee on VA examinations during the period from November 1, 2013, as well as during VA treatment as early as August 2014 and during his most recent right knee TKA follow-up visit in September 2016.  While there was a finding of some instability in medial-lateral stability testing during an April 2013 VA examination, anterior and posterior drawer stability testing at that time was normal, and significantly, that finding occurred during the Veteran's recovery phase during which a temporary total rating was assigned.  Thus, a separate rating is not warranted for instability at any time during the relevant appeal period from November 1, 2013.
 
Finally, the Board has considered whether a separate compensable rating may be assigned for a residual scar from the Veteran's right knee TKA.  However, VA examiners in January 2016 and March 2017 found that there was no objective evidence that the Veteran's scarring is painful, unstable, or has a total area equal to or greater than 39 square centimeters, nor does the Veteran's contend so.  Similarly, in August 2014, July 2015, and April 2016, the Veteran's surgical scar was described as well-healed.  Thus, a separate compensable rating for a residual surgical scar is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

Accordingly, as the preponderance of the evidence is against the Veteran's claim, a disability rating in excess of 30 percent for his right TKA for the period from November 1, 2013, is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A disability rating in excess of 30 percent for a total right knee replacement for the period since November 1, 2013, is denied.


____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


